DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/25/2022. As directed by the amendment: claim 1 has been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-20 are presently pending in this application.

Allowable Subject Matter 
Claims 1-20 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Eich (DE 10 2008 031795), Nagar et al. (US 2015/0290396), Calasso et al. (US 2012/0245515), Hofstetter (US 2008/0169307).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious an electronic device comprising a first sensor assembly with a first coil and two magnets of opposite polarity, and a second sensor assembly with a second coil and two magnets of opposite polarity; wherein the first coil is configured to provide a first voltage pulse and the second coil is configured to provide a second voltage pulse; wherein one or more processor configured to receive the first voltage pulse from the first coil and the second voltage pulse from the second coil; wherein a time of receipt of the first voltage pulse is indicative of a start time of an injection of a medicament by the injection device, and a time of receipt of the second voltage pulse is indicative of an end time of the injection, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 14, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system comprising an injection device with a needle shield and a first Wiegand wire affixed to the needle shield wherein the first coil of the first sensor assembly is configured to provide a first voltage pulse as the first Wiegand wire moves from a first position proximate to one of the magnets of the first sensor assembly to a second position proximate to the other magnet of the first sensor assembly and wherein one or more processors is configured to enter an enabled state from a sleep state after receiving the first voltage pulse form the first coil, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 14.
Regarding claim 15, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system comprising a variable dose injection device with a dosage knob and a plurality of Wiegand wires positioned around a perimeter of the dosage knob wherein a voltage pulse is provided for each of the plurality of Wiegand wires that moves from a first position proximate to a magnet of a second sensor assembly to a second position proximate to another magnet of the second sensor assembly and wherein one or more processors are configured to receive the voltage pulses and cause a counter to be incremented for each voltage pulse that is received, wherein a value stored by the counter corresponds to the dosage of the medicament to be injected by the variable dose injection device, in combination with the total structure and function as claimed. Eich only discloses in par. 0017 (see the translation) that one or more sensor are used in the injection device to monitor one or more movable components of the injection device; for example, one or more sensor can interact with a rotary knob in order to monitor the action performed by the respective component, e.g. setting a dose; then, the controller can store the information and/or present it on a display. No combination of prior art was found to teach or suggest each and every element of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783